   Case: 1:19-cv-00189-MRB Doc #: 37 Filed: 02/06/20 Page: 1 of 2 PAGEID #: 680




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

SLUSH PUPPIE LIMITED,                       )
                                            )
                      Plaintiff,            )       Case No: 1:19-cv-00189-MRB
                                            )
                      v.                    )       JUDGE MICHAEL R. BARRETT
                                            )
THE ICEE COMPANY,                           )       MAGISTRATE JUDGE BOWMAN
                                            )
                      Defendant.            )

                  PLAINTIFF’S NOTICE OF FILING RALPH PETERS’
                       MEDICAL ASSESSMENT UNDER SEAL

        Pursuant to Order Granting Leave to File Under Seal (Doc. No. 36), entered by this Court

on February 6, 2020, Plaintiff hereby gives notice of the electronic filing under seal of the

medical assessment of Ralph Peters.

                                            Respectfully submitted,

                                            BENESCH, FRIEDLANDER,
                                             COPLAN & ARONOFF LLP

                                            /s/ Matthew D. Gurbach
                                            Matthew D. Gurbach (0076707)
                                            Elizabeth Emanuel (0093369)
                                            200 Public Square, Suite 2300
                                            Cleveland, OH 44114
                                            (216) 363-4500 - Telephone
                                            (216) 363-4588 - Facsimile
                                            mgurbach@beneschlaw.com
                                            eemanuel@beneschlaw.com

                                            Ronald L. House (0036752)
                                            41 South High Street, Suite 2600
                                            Columbus, Ohio 43215
                                            (614) 223-9300 – Telephone
                                            (614) 223-9330 – Facsimile
                                            rhouse@beneschlaw.com

                                            Attorneys for Plaintiff Slush Puppie Limited


13018726 v1
   Case: 1:19-cv-00189-MRB Doc #: 37 Filed: 02/06/20 Page: 2 of 2 PAGEID #: 681




                                CERTIFICATE OF SERVICE


        I hereby certify that on February 6, 2020, a copy of this document was filed

electronically. Notice of this filing will be sent by operation of the Court’s case management

and electronic filing system. Parties may access this filing through the Court’s case management

and electronic filing system.

                                            /s/ Matthew D. Gurbach
                                            One of Plaintiff’s Attorneys




13018726 v1
